Title: From Thomas Jefferson to Daniel Parker, 10 December 1788
From: Jefferson, Thomas
To: Parker, Daniel



Dear Sir
Paris Dec. 10. 1788.

You were so kind as to offer to bring from London for me any little matter I might have occasion for. I take the liberty therefore of troubling you with a commission which the inclosed letter will fully explain to you. After perusing it I must ask the favor of you to send it to it’s address, with information, to the person, of your lodgings and the day you will leave London. I will not add to your trouble further [than] to assure you of the esteem & attachment with which I am Dr. Sir your most obedt. & most humble servt.,

Th: Jefferson

